Exhibit 99.1 Press Release Eagle Bulk Shipping Inc. Reports Second Quarter 2009 Results — Second Quarter Revenue increases 42% year-on-year — —Second Quarter EBITDA increases 22% year-on-year — NEW YORK, NY, August 5, 2009 Eagle Bulk Shipping Inc. (Nasdaq: EGLE) today announced its results for the second quarter of 2009. Second quarter 2009 highlights included: · Net income was $13.3 million or $0.26 per share (based on a weighted average of 52.3 million shares), compared to net income of $14.9 million or $0.32 per share (based on a weighted average of 47.1 million shares) in the second quarter of 2008. · Net Revenues were $53.0 million, up 42% from $37.2 million in the second quarter of 2008. Gross time charter revenue increased by 43% to $55.9 million, from $39.2 in the second quarter of 2008. · EBITDA, as adjusted for exceptional items under the terms of the Company's credit agreement, increased by 22% to $33.8 million, from $27.8 million in the second quarter of 2008. · Fleet utilization rate for the second quarter was 99.7%. · Successful completion of a $100 million offering of common stock.A portion of the proceeds will be used to repay debt. · Total cash and cash equivalents increases to $142 million. Subsequent to the end of the second quarter, Eagle Bulk successfully amended its revolving credit facility on terms that will provide the Company with enhanced financial flexibility.Under this amendment, the collateral covenants which were based on vessel market values are now based on vessel book values. Collateral covenants will revert to vessel market values only when the drybulk market recovers, enabling provisions of the original facility to be met for two consecutive quarters. Among other amendments, the EBITDA to interest coverage ratio has been reduced to 1.2x until June 2011, then will be 1.3x until provisions of the original facility are met for two consecutive quarters. Interest will be borne at Libor plus a margin of 2.5%. The non-amortizing revolving credit facility has been amended from $1.35 billion to $1.2 billion with maturity in July 2014, and the Company will use half the net proceeds from any equity issuance to repay debt and reduce the facility. The Company will continue to draw on the facility to fund its newbuilding commitments, and this agreement further supports the funding for the remainder of its newbuilding program. Sophocles N. Zoullas, Chairman and Chief Executive Officer, commented, "We are pleased to report another quarter marked by steady cash flow and stellar operating performance.These achievements validate the Company's disciplined chartering strategy amid uncertainty in the dry bulk market, and significant charter cover for the balance of 2009 will ensure revenue stability going forward.Going forward, we also see the potential for upside from open capacity and indexed charters in a strengthening rate environment, as well as our on-plan fleet expansion program." Mr. Zoullas continued, "Furthermore, our cash position at the close of the quarter of $142 million, in conjunction with the comprehensive credit facility amendment which we announced today, strengthens our balance sheet and will ensure we execute responsibly on our corporate growth initiatives." Separately, the Company announced that it has entered into an agreement with Delphin Shipping LLC, a newly formed Marshall Islands limited liability company affiliated with Kelso & Co., a private equity firm and Eagle Bulk's Chief Executive Officer Sophocles Zoullas who has agreed to serve as Delphin's non-executive chairman. Delphin has been formed to take advantage of opportunities in the shipping sector, including drybulk and other sectors.Eagle Bulk will have the initial opportunity to acquire any dry bulk vessels being evaluated for purchase by Delphin and will have a right of first offer on the sale of any drybulk vessel by Delphin. The Company will provide commercial and technical supervisory management services for the dry bulk vessel investments of Delphin which will provide additional fee income and cost savings to the Company from the economies of scale generated by operating a large fleet of dry bulk vessels. 1 Results of Operations for the three month period ended June 30, 2009 For the second quarter of 2009, the Company reported net income of $13,347,535 or $0.26 per share, based on a weighted average of 52,295,221 diluted shares outstanding. In the comparable second quarter of 2008, the Company reported net income of $14,906,130 or $0.32 per share, based on a weighted average of 47,123,585 diluted shares outstanding. All of the Company's revenues were earned from time charters. Gross time charter revenues in the quarter ended June 30, 2009 were $55,933,747, an increase of 43% from $39,170,513 recorded in the comparable quarter in 2008, primarily due to the operation of a larger fleet. Third party brokerage commissions incurred on those gross revenues were $2,912,409 and $1,947,313, respectively. Net revenues during the quarter ended June 30, 2009, increased 42% to $53,021,338 from $37,223,200 in the comparable quarter in 2008. Total operating expenses were $32,918,240 in the quarter ended June 30, 2009 compared to $19,750,394 recorded in the second quarter of 2008. The increase was due to operation of a larger fleet, increases in vessel crew and insurance costs, general and administrative expenses, and vessel depreciation expenses. EBITDA, adjusted for exceptional items under the terms of the Company's credit agreement, increased by 22% to $33,804,619 for the second quarter of 2009, from $27,802,569 for the second quarter of 2008. (Please see below for a reconciliation of EBITDA to net income). Results of Operations for the six month period ended June 30, 2009 For the six months ended June 30, 2009, the Company reported net income of $30,584,316 or $0.62 per share, based on a weighted average of 49,686,359 diluted shares outstanding. In the comparable period of 2008, the Company reported net income of $29,251,940 or $0.62 per share, based on a weighted average of 47,047,552 diluted shares outstanding. All of the Company's revenues were earned from time charters. Gross time charter revenues for the six-month period ended June 30, 2009 were $114,555,447, an increase of 47% from $77,781,434 recorded in the comparable period in 2008, primarily due to the operation of a larger fleet. Brokerage commissions incurred on those gross revenues were $5,556,443 and $3,872,218, respectively. Net revenues during the six-month period ended June 30, 2009, increased 47% to $108,999,004 from $73,909,216 in the comparable period in 2008. Total operating expenses were $65,183,381 in the six-months ended June 30, 2009 compared to $40,126,853 recorded in the same period of 2008. The increase was due to operation of a larger fleet, increases in vessel crew and insurance costs, general and administrative expenses, and vessel depreciation expenses. EBITDA, adjusted for exceptional items under the terms of the Company's credit agreement, increased by 28% to $71,065,186 for the six months ended June 30, 2009, from $55,350,374 for the same period in 2008. (Please see below for a reconciliation of EBITDA to net income). Liquidity and Capital Resources Net cash provided by operating activities during the six month periods ended June 30, 2009 and 2008, was $66,456,504 and $49,815,118, respectively, as the Company's fleet days increased to 4,413 days from 3,294 days. 2 Net cash used in investing activities during the six month period ended June 30, 2009, was $60,498,258, compared to $159,879,332 during the corresponding six month period ended June 30, 2008. Investing activities during the six month period ended June 30, 2009 related primarily to progress payments and related construction expenses for the newbuilding vessels. Net cash provided by financing activities during the six month period ended June 30, 2009, was $114,092,565, compared to net cash provided by financing activities of $20,157,135 during the corresponding six month period ended June 30, 2008. During the six month ended June 30, 2009, the Company received $97,291,046 in net proceeds from the sale of shares of common shares of the Company, and borrowed $19,505,000 from our revolving credit facility. As of June 30, 2009, our cash balance was $129,259,673, compared to a cash balance of $9,208,862 at December 31, 2008. In addition, $12,500,000 in cash deposits are maintained with the Company's lender for loan compliance purposes and this amount is recorded in Restricted cash in the financial statements as of June 30, 2009. At June 30, 2009, the Company had outstanding debt of $809,106,403 which was borrowed under its revolving credit facility. Under the third amendment, as discussed above, the Company, in the third quarter of 2009, will incur a fee of 0.25% of the revised facility amount and will record a charge of approximately $3.4 million relating to the write-off deferred financing fees. Disclosure of Non-GAAP Financial Measures EBITDA represents operating earnings before extraordinary items, depreciation and amortization, interest expense, and income taxes, if any. EBITDA is included because it is used by certain investors to measure a company's financial performance. EBITDA is not an item recognized by GAAP and should not be considered a substitute for net income, cash flow from operating activities and other operations or cash flow statement data prepared in accordance with accounting principles generally accepted in the United States or as a measure of profitability or liquidity. EBITDA is presented to provide additional information with respect to the Company's ability to satisfy its obligations including debt service, capital expenditures, and working capital requirements. While EBITDA is frequently used as a measure of operating results and the ability to meet debt service requirements, the definition of EBITDA used here may not be comparable to that used by other companies due to differences in methods of calculation. The following table is a reconciliation of net income, as reflected in the consolidated statements of operations, to the Credit Agreement EBITDA: Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Net Income $ Interest Expense Depreciation and Amortization Amortization of fair value below market of time charters acquired ) — ) — EBITDA Adjustments for Exceptional Items: Non-cash Compensation Expense Credit Agreement EBITDA $ 3 Summary Consolidated Financial and Other Data: The following table summarizes the Company's selected consolidated financial and other data for the periods indicated below. CONSOLIDATED STATEMENTS OF OPERATIONS: Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Revenues, net of Commissions $ Vessel Expenses Depreciation and Amortization 21,234,163 General and Administrative Expenses Total Operating Expenses Operating Income Interest Expense Interest Income ) Net Interest Expense Net Income $ Weighted Average Shares Outstanding : Basic Diluted Per Share Amounts: Basic Net Income $ Diluted Net Income $ Cash Dividends Declared and Paid — $ — $ Fleet Operating Data Number of Vessels in Operating fleet 25 20 25 20 Fleet Ownership Days Fleet Available Days Fleet Operating Days Fleet Utilization Days 99.7% 99.9% 99.6% 99.8% 4 CONSOLIDATED BALANCE SHEETS: June 30, 2009 December31,2008 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Other assets — Total current assets Noncurrent assets: Vessels and vessel improvements, at cost, net of accumulated depreciation of $104,123,826 and $84,113,047, respectively Advances for vessel construction Other assets, net of accumulated amortization of $13,689 and$4,556, respectively Restricted cash Deferred drydock costs, net of accumulated amortization of $6,236,900 and $5,022,649, respectively Deferred financing costs Fair value above contract value of time charters acquired Fair value of derivative instruments Total noncurrent assets Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued interest Other accrued liabilities Deferred revenue and fair value below contract value of time charters acquired Unearned charter hire revenue Total current liabilities Noncurrent liabilities: Long-term debt Fair value below contract value of time charters acquired Fair value of derivative instruments Total noncurrent liabilities Total liabilities Commitment and contingencies Stockholders' equity: Preferred stock, $.01 par value, 25,000,000 shares authorized, none issued — — Common shares, $.01 par value, 100,000,000 shares authorized, 61,968,034 and 47,031,300 shares issued and outstanding Additional paid-in capital Retained earnings (net of dividends declared of $262,188,388) ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 5 CONSOLIDATED STATEMENTS OF CASH FLOWS: Six Months Ended June 30, 2009 June 30, 2008 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Items included in net income not affecting cash flows: Depreciation and amortization Amortization of deferred drydocking costs Amortization of deferred financing costs Amortization of fair value below contract value of time charter acquired ) — Non-cash compensation expense Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) — Prepaid expenses ) ) Accounts payable ) Accrued interest Accrued expenses Drydocking expenditures ) ) Deferred revenue — Unearned charter hire revenue ) Net cash provided by operating activities Cash flows from investing activities: Vessels and vessel improvements and advances for vessel construction ) ) Purchase of other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of Common Stock Equity issuance costs ) — Bank borrowings Changes in restricted cash ) ) Deferred financing costs ) ) Cash used to settle net share equity awards ) — Cash dividends — ) Net cash provided by financing activities Net increase/(decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Commercial and strategic management of the fleet is carried out by a wholly-owned subsidiary of the Company, Eagle Shipping International (USA) LLC, a Marshall Islands limited liability company with offices in New York City. 6 The following table represents certain information about the Company's revenue earning charters on its operating fleet as of June 30, 2009: Vessel Year Built Dwt Time Charter Expiration(1) Daily Time
